Name: Commission Regulation (EEC) No 1951/84 of 9 July 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184 / 14 Official Journal of the European Communities 11 . 7 . 84 COMMISSION REGULATION (EEC) No 1951 / 84 of 9 July 1984 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC ) No 1557 / 84 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid man ­ agement ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC ) No 3331 / 82 concerning food-aid policy and food-aid man ­ agement ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain recipient third countries and organizations have requested the supply of the quantities of skimmed-milk powder set out therein ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1984 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 4 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ¦ { 5 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( «) OJ No L 187 , 12 . 7 . 1983 , p . 29 . 11 . 7 . 84 Official Journal of the European Communities No L 184 / 15 ANNEX Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination j" Zimbabwe 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Zimbabwe Embassy , Mr Hawkins , avenue des Arts 21-22 , B-1040 Bruxelles ( tel . 230 85 35 ; telex 24133 ZIMBRU ) 6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 April 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'MILK POWDER NON-ENRICHED / TO ZIMBABWE' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders 23 July 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 September 1984 (b ) closing date for the submis ­ sion of tenders 16 August 1984 15 . Miscellaneous ( 4 ) No L 184 / 16 Official Journal of the European Communities 11 . 7 . 84 Description of the lot B 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Sudan 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 546 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'SUDAN 2644 / DRIED SKIMMED-MILK POWDER NON-ENRICHED / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders 23 July 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 September 1984 (b ) closing date for the submis ­ sion of tenders 16 August 1984 15 . Miscellaneous  11 . 7 . 84 Official Journal of the European Communities No L 184 / 17 Description of the lot C 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination Somalia 4 . Stage and place of delivery cif Berbera 5 . Representative of the re ­ cipient ( 3 ) Director , Food-Aid Department, Regional Government North-West Region , Hargeisa , Somali Democratic Republic 6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging  12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders 23 July 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 September 1984 (b ) closing date for the submis ­ sion of tenders 13 August 1984 15 . Miscellaneous ( 5 ) No L 184 / 18 Official Journal of the European Communities 11 . 7 . 84 Description of the lot D 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient 3 . Country of destination j" Mozambique 4 . Stage and place of delivery cif Maputo 5 . Representative of the recipient ( 3 ) IMBEC , CP 4229 , telex 6-206 IMBEC MO , Maputo , M. Luis Mhongo , Directeur gÃ ©nÃ ©ral 6 . Total quantity 450 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LEITE DESNATADO EM PÃ  / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders 23 July 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 September 1984 (b ) closing date for the submis ­ sion of tenders 13 August 1984 15 . Miscellaneous  11 . 7 . 84 Official Journal of the European Communities No L 184 / 19 Description of the lot E 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient 3 . Country of destination j" Mozambique 4 . Stage and place of delivery cif Beira 5 . Representative of the recipient ( 3 ) IMBEC , CP 4229 , telex 6-206 IMBEC MO , Maputo , M. Luis Mhongo , Directeur gÃ ©nÃ ©ral 6 . Total quantity 150 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LEITE DESNATADO EM PÃ  / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 184 / 20 Official Journal of the European Communities 11 . 7 . 84 Description of the lot F 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Jordan 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 70 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms under point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging 'JORDAN 2108 P2 / AQABA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 11 . 7 . 84 Official Journal of the European Communities No L 184 / 21 Description of the lot G 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 1 600 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'SYRIA 2352 PI / LATTAKIA / DRIED SKIMMED-MILK POWDER NON-ENRICHED / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders 23 July 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 September 1984 (b ) closing date for the submis ­ sion of tenders 13 August 1984 15 . Miscellaneous  No L 184 / 22 Official Journal of the European Communities 11 . 7 . 84 Description of the lot H 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Egypt 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 45 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'EGYPT 2499 / ALEXANDRIA / DRIED SKIMMED-MILK POWDER NON-ENRICHED / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 11 . 7 . 84 Official Journal of the European Communities No L 184 / 23 Description of the lot I 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TANZANIA 2298 / ZANZIBAR / DRIED SKIMMED-MILK POWDER NON-ENRICHED / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with , Article 15 of Regulation (EEC ) No 1354 / 83 No L 184 / 24 Official Journal of the European Communities 11 . 7 . 84 Description of the lot K 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 21 December 1983 2 . Recipient r Peru 3 . Country of destination J 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) 6 . Total quantity 1 000 tonnes ( 6 ) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS A y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A PERÃ ' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders 23 July 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 September 1984 ( b ) closing date for the submis ­ sion of tenders 16 August 1984 15 . Miscellaneous  11 . 7 . 84 Official Journal of the European Communities No L 184 / 25 Description of the lot L M 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Guinea 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 25 tonnes 30 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks French 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'GUINEE 2089 P2 / 'GUINÃ E 2469 / LAIT Ã CRÃ MÃ  EN POUDRE NON VITAMINÃ  / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CONAKRY' 12 . Shipment period Before 31 July 1984 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period l ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 184 / 26 Official Journal of the European Communities 11 . 7 . 84 Description of the lot N O 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 February 1984 2 . Recipient Non-governmental organizations 3 . Country of destination Peru 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) Euronaid , PO box 77 , NL-2340 AB Oegstgeest ; telex 30223 6 . Total quantity 150 tonnes 150 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms under point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging 'PERÃ  / SOSO / 93906 / 'PERÃ  / SOSO / 93907 / CALLAO / ACTION DE SOSO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 12 . Shipment period Before 31 July 1984 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) 11 . 7 . 84 Official Journal of the European Communities No L 184 / 27 Description of the lot P 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Tunisia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 83 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TUNISIE 2518 / LAIT Ã CRÃ MÃ  EN POUDRE NON VITAMINÃ  / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 184 / 28 Official Journal of the European Communities 11 . 7 . 84 Description of the lot Q 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 35 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms under point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging 'SYRIA 1384 EM / LATTARIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 July 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 11 . 7 . 84 Official Journal of the European Communities No L 184 / 29 Description of the lot R S 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Sudan Indonesia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 50 tonnes 150 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Danish 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms under point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging 'SUDAN 2601 / PORT SUDAN / 'INDONESIA 2623 / PEKANBARA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period l ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 184 / 30 Official Journal of the European Communities 11 . 7 . 84 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . ( 4 ) Shipment to take place in 20-ft containers . ( s ) The successful tenderer shall send a copy of the documents to the following address : Delegate of the Commission of the European Communities , PO box 943 , Mogadiscio , Somali Democratic Republic . ( Telex FED MOG SM 628 .) ( 6 ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see the third subparagraph of Article 11 ( 3 ) of Regulation (EEC ) No 1354 / 83 .